IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10778
                        Conference Calendar


JOHN THOMAS BAGLEY,

                                         Plaintiff-Appellant,

versus

JOHN C. VANCE, Dallas County Criminal District Attorney;
KATHERINE ROBINSON, Assistant Criminal Attorney; MARC MOFFITT,
Assistant Criminal Attorney; PATRICIA POPPOFF NOBLE, Assistant
Criminal Attorney; DONALD ROSS, Judge, Criminal District Court
No. 3; MARK TOLLE, Judge, Criminal District Court No. 3; ROBERT
FRANCIS, Judge, Criminal District Court No. 3; JOE KENDALL,
Federal Judge; JORGE A. SOLIS, Federal Judge; WILLIAM SANDERSON,
JR., Magistrate Judge; TED SHINN, Sergeant, Badge #4839; TINA
WEATHERFORD, Badge #5715; ROBERT HUTTOSH, Criminal Prosecutor;
DAN MORALES, State Attorney General; JOHN CORNYN, III; GARY L.
JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; GEORGE W. BUSH, Governor of State of
Texas; JOHN DOE, Mr, 1-15; JANE DOE, 16-30; CITY OF DALLAS;
COUNTY OF DALLAS,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-128-T
                      --------------------
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10778
                                 -2-

     John Thomas Bagley, Texas prisoner No. 652853, appeals the

district court’s dismissal of his paid civil rights complaint

pursuant to 28 U.S.C. § 1915A (b)(1).      Bagley argues that, at his

trial on unspecified state charges, prosecutor Katherine Robinson

and trial judge Donald Ross engaged in a racially-motivated

conspiracy to convict Bagley and that Assistant District Attorney

Patricia Poppoff Noble furthered the conspiracy by arguing that

Bagley’s conviction should be affirmed on direct appeal.

Bagley’s appellate brief does not mention any other specific

wrongdoing by an individual defendant, but he argues in

conclusional terms that all of the individual defendants

conspired to violate Bagley’s rights to due process and equal

protection because of his race.

     Bagley’s unsubstantiated allegations of a race-based

conspiracy among the defendants fail to give rise to a 42 U.S.C.

§ 1983 claim.   Babb v. Dorman, 33 F.3d 472, 476 (5th Cir. 1994).

Bagley does not dispute the district court’s determination that

his claims against Judge Ross are malicious because they

duplicate claims raised in a prior lawsuit.      Pittman v. Moore,

980 F.2d 994, 994-95 (5th Cir. 1993).      Defendants Robinson and

Noble are entitled to absolute prosecutorial immunity for their

respective actions in prosecuting Bagley at trial and in arguing

the state’s case on direct appeal.   Graves v. Hampton, 1 F.3d
315, 318 (5th Cir. 1993).   Bagley has abandoned the other claims

that he raised in the district court by failing to brief them.
                          No. 00-10778
                               -3-

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

Accordingly, we find no error in the district court’s dismissal

of the complaint.

     AFFIRMED.